



Exhibit 10-e-2


EXECUTION COPY


DEATH BENEFIT AGREEMENT




This Death Benefit Agreement (the “Agreement”) is entered into this 30th day of
November, 2012, by and between B/E AEROSPACE, INC., a Delaware corporation,
hereinafter called the “Corporation,” and WERNER LIEBERHERR, hereinafter called
the “Executive.”


WHEREAS, the Executive has been employed by the Corporation for many years and
has rendered valuable services which have contributed to the growth and
prosperity of the Corporation;


WHEREAS, the Corporation wishes to provide Esther Lieberherr, as the Executive’s
primary beneficiary (the “Primary Beneficiary”), or the Trustees of the Trust
created under Article IV of the Last Will and Testament of Werner Lieberherr, as
the Executive’s contingent or secondary beneficiary (the “Secondary
Beneficiary”), (the Primary Beneficiary or Secondary Beneficiary, as may be
applicable, is referred to herein as the “Beneficiary”), with the payment of a
$5,000,000 (five million dollars) death benefit pursuant to the terms of this
Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the parties agree as follows:


1.
DEATH BENEFIT.



A.Upon the Executive’s death at any time, whether during his employment with the
Corporation or following the termination of his employment for any reason, the
Corporation shall pay to the Beneficiary a payment of $5,000,000 (five million
dollars) (the “Death Benefit”). The Death Benefit shall be paid in a cash lump
sum within thirty (30) days following the Executive’s death.


B.The Death Benefit shall not be payable if the Executive’s death results from
suicide, whether sane or insane, within two (2) years after the execution of
this Agreement.


2.
CONDITIONS. In order to fund its cash payment obligation under this Agreement,
the Corporation may elect, in its absolute discretion, to purchase a life
insurance policy. The Executive agrees that in the event the Corporation elects
to do so, then the Corporation may insure the life of the Executive and the
Executive agrees to cooperate with the Corporation and insurance carrier in
order to facilitate the purchase of such insurance. The Executive further agrees
that if the Corporation elects to purchase such a life insurance policy, then
the Corporation or a Trust (as described in Section 3 of this Agreement) shall
be the owner and the beneficiary of that policy.



3.
ESTABLISHMENT OF TRUST. The Corporation may establish a Death Benefit Only Trust
(the “Trust”). If established, all benefits payable under this Agreement to the
Beneficiary shall be paid directly by the Corporation from the Trust. To the
extent that such benefits are not paid from the Trust, the benefits shall be
paid from the general assets of the Corporation. The Trust, if established,
shall be an irrevocable grantor trust which conforms to the terms of the model
trust as described in IRS revenue procedure 92-64, I.R.B. 1992-33 except an
independent individual third party may be designated as trustee. The assets of
the Trust are subject to the claims of the Corporation’s creditors in the event
of the Corporation’s insolvency, as defined therein. Except as provided under
the Trust, the Corporation shall not be obligated to set aside, earmark or
escrow any funds or other assets to satisfy its obligations under this
Agreement, and neither the Executive nor the Beneficiary shall have any property
interest in any specific assets of the Corporation other than the unsecured
right to receive payments from the Corporation, as provided in this Agreement.



4.
EMPLOYMENT RIGHTS. This Agreement shall not be deemed to create a contract of
employment between the Corporation and the Executive and shall create no right
in the Executive to continue in the Corporation’s employ for any specific period
of time, or to create any other rights in the Executive or obligations on the
part of the Corporation, except as are set forth in this Agreement.






--------------------------------------------------------------------------------







5.
EXECUTIVE RIGHT TO ASSETS.

A.
The rights of the Executive, the Beneficiary, or any other person claiming
through the Executive under this Agreement, shall be solely those of an
unsecured general creditor of the Corporation. The Executive, the Beneficiary,
or any other person claiming through the Executive, shall have the right to
receive those payments specified under this Agreement only from the Corporation,
and has no right to look to any specific or special property separate from the
Corporation for payments.



B.
The Executive agrees that he, the Beneficiary, or any other person claiming
through the Executive shall have no right or beneficial ownership interest
whatsoever in any general asset used or acquired by the Corporation in
connection with the liabilities it has assumed under this Agreement. Such assets
shall not be deemed to be held under any trust for the benefit of the Executive
or the Beneficiary, nor shall any such general assets be considered security for
the performance of the obligations of the Corporation. Any such assets shall
remain general, unpledged, and unrestricted assets of the Corporation.



C.
The Executive also understands and agrees that his participation in the
acquisition of any such general asset for the Corporation shall not constitute a
representation to the Executive, the Beneficiary, or any person claiming through
the Executive that any of them has a special or beneficial interest in such
general asset.



6.
INDEPENDENCE OF BENEFITS.



The benefits payable under this Agreement shall be independent of, and in
addition to, any other benefits or compensation, whether by salary, or bonus or
otherwise, payable under any other employment agreements that now exist or may
hereafter exist from time to time between the Corporation and the Executive.
This Agreement between the Corporation and the Executive does not involve a
reduction in salary or foregoing of an increase in future salary by the
Executive. Nor does the Agreement in any way affect or reduce the existing and
future compensation and other benefits of the Executive.


7.
ASSIGNABILITY.



Except in so far as this provision may be contrary to applicable law, no sale,
transfer, alienation, assignment, pledge, collateralization, or attachment of
any benefits under this Agreement shall be valid or recognized by the
Corporation.


8.
AMENDMENT.



This Agreement may be amended at any time by mutual written agreement of the
Corporation and the Executive. The Corporation shall have no right to change the
benefits under this Agreement without the prior written consent of the
Executive.  The Executive may change the Beneficiary under this Agreement upon
prior written notice to the Corporation, Attn. General Counsel, 1400 Corporate
Center Way, Wellington, Florida 33414. If any provision of this Agreement
contravenes any regulations or guidance promulgated under Section 409A of the
U.S. Internal Revenue Code of 1986 (collectively, “Section 409A”), the
Corporation shall amend this Agreement or any provision hereof to maintain to
the maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A.




9.
LAW GOVERNING.

This Agreement shall be governed by the laws of the State of Florida. This
Agreement is solely between the Corporation and the Executive. Further, the
Executive, the Beneficiary or other persons claiming through the Executive shall
only have recourse against the Corporation for enforcement of the Agreement.
However, it shall be binding upon the Beneficiary and the beneficiaries, heirs,
executors and administrators of the Executive and upon the successors and
assigns of the Corporation.


[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]
 
 


 
 





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.
 
 
CORPORATION:
B/E AEROSPACE, INC.,
 
 
a Delaware corporation
ATTEST:
 
 
 
 
 
 
By:
/s/ Ryan M. Patch
By:
/s/ Eric J. Wesch
Name:
Ryan M. Patch
Name:
Eric J. Wesch
Title:
Secretary
Title:
Vice President & Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE:
/s/ Werner Lieberherr
 
 
 
WERNER LIEBERHERR

 
 





